

117 S330 IS: State Veterans Homes Relief Act of 2021
U.S. Senate
2021-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 330IN THE SENATE OF THE UNITED STATESFebruary 12, 2021Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo appropriate amounts to the Department of Veterans Affairs to fund State home construction projects that have been approved before the date of the enactment of this Act.1.Short titleThis Act may be cited as the State Veterans Homes Relief Act of 2021.2.Appropriation of amounts to Department of Veterans Affairs for State home relief(a)In generalThere is appropriated to the Department of Veterans Affairs, out of amounts in the Treasury not otherwise appropriated, $500,000,000 to fund projects on the grant program priority list for construction of State homes under subchapter III of chapter 81 of title 38, United States Code, that are approved by the Secretary of Veterans Affairs before the date of the enactment of this Act.(b)Supplement, not supplantThe amount appropriated by subsection (a) shall supplement and not supplant amounts appropriated or otherwise made available before the date of the enactment of this Act for the purposes described in such subsection.(c)Availability of amounts(1)In generalThe amount appropriated by subsection (a) shall remain available until December 31, 2021.(2)Remainder to TreasuryAny amounts appropriated by subsection (a) that are available after December 31, 2021, shall be deposited in the general fund of the Treasury.(d)State home definedIn this section, the term State home has the meaning given that term in section 101(19) of title 38, United States Code.3.Emergency designation(a)In generalThe amounts provided under this Act are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(b)Designation in senateIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 